NO. 12-08-00206-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

BENJAMIN ROWLAND BEALL, II,                                §    APPEAL FROM THE
APPELLANT

V.                                                         §    COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to reckless driving, and the trial court assessed punishment on
January 24, 2007. The record includes the trial court’s certification showing that this is a plea
bargain case and Appellant has no right to appeal. See TEX . R. APP . P. 25.2 (d). Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered May 21, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)